Exhibit 10.13
EXECUTIVE COMPENSATION AND
RETENTION AGREEMENT


THIS EXECUTIVE COMPENSATION AND RETENTION AGREEMENT (“Agreement”), by and
between COIL TUBING TECHNOLOGY HOLDINGS, INC., a Nevada corporation, (referred
to herein as the “Company”), and CHARLES WAYNE TYNON (referred to herein as
“Tynon”) (collectively “the Parties”) is effective on the 1st day of June 2009
(the “Effective Date”).




In consideration of the mutual covenants set forth herein, the Company and Tynon
hereby agree as follows:


1.           APPOINTMENT.  The Company hereby agrees to appoint and retain Tynon
as its President and Chief Executive Officer, and Tynon agrees to serve the
Company, in the capacities described herein during the Period of Appointment (as
defined in Section 2 of this Agreement), in accordance with the terms and
conditions of this Agreement.


2.           PERIOD OF APPOINTMENT. The term “Period of Appointment” shall mean
the period which commences on the Effective Date and, unless earlier terminated
pursuant to Section 6, ends on December 31, 2011; provided, however, that the
Period of Appointment may be extended as provided herein.  On January 1 of each
year that Tynon is employed by the Company, the period of appointment will be
extended for an additional year.  Each extension shall occur automatically
unless Tynon provides the Company in writing that he will not be exercising the
extension by December 1 of each year prior to the relevant January 1.  For
example, the Period of  Appointment will automatically extend to December 31,
2012 unless Tynon provides notice that he will not be exercising the extension
for 2012 on or before December 1, 2009.  As a result, unless Tynon provides
notice otherwise, there will be at least two (2) years remaining on the Period
of Appointment at all times.


3.           DUTIES DURING THE PERIOD OF APPOINTMENT.


 
a.
DUTIES. During the Period of Appointment, Tynon shall be employed by the Company
and serve as its “President and Chief Executive Officer.”  In such capacities,
Tynon will perform such services as are customary for a president and chief
executive officer.  Nothing herein is intended to restrict the duties of Tynon
or limit him from serving in such other executive officer positions as the Board
of Directors deems appropriate.



 
b.
SCOPE. During the Period of Appointment, and excluding any periods of vacation
and sick leave to which the office of President is entitled, Tynon shall devote
full time and attention to the affairs of the Company.



4.           COMPENSATION AND OTHER PAYMENTS.


 
a.
ANNUAL SALARY. Annual salary shall be set at $132,000.00 per annum payable in
regular installments but in no event less often than monthly.

--------------------------------------------------------------------------------


 
b.
ANNUAL INCREASES.  Tynon’s annual salary will be increased in an amount to be
determined by the Board of the Company or a Committee of the Board of the
Company, but in no event shall such increases be in an amount less than ten
percent (10%).



 
c.
BONUSES.  Tynon may participate in any and all bonus plans established by the
Board or a Committee of the Board.



5.           OTHER BENEFITS.


 
a.
INCENTIVE & RETENTION SHARES.

 
 
i.
RETENTION SHARES.  The Company will issue to Tynon seven-hundred fifty-thousand
(750,000) shares of its common stock contemporaneously with Tynon entering into
this Agreement.

 
 
ii.
INCENTIVE SHARES.  At the end of the initial Period of Appointment and the end
of each subsequent year or, at Tynon’s option, within thirty (30) days
thereafter, the Company will issue to Tynon the number of shares necessary to
provide to Tynon five percent (5%) of the issued and outstanding common stock of
the Company (excluding any shares of common stock issuable to other executives
of the Company as a result of incentive share clauses of such executives’
employment agreements).  As a result, on December 31, 2009 and each year
thereafter during the Period of Appointment, subject to the Termination
Provision of Section six (6) or, at Tynon’s option, within 30 days after such
year end, the Company will issue Tynon shares of common stock equal to five
percent (5%) of the then total issued and outstanding common stock of the
Company (excluding any shares of common stock issuable to other executives of
the Company as a result of incentive share clauses of such executives’
employment agreements). Such shares will be subject to any and all restrictions
appropriate or necessary to comply with state or federal registration
requirements.

 


 
b.
REGULAR REIMBURSED BUSINESS EXPENSES. The Company shall promptly reimburse Tynon
for all expenses and disbursements reasonably incurred by Tynon in the
performance of his duties hereunder during the Period of Appointment.



 
c.
BENEFIT PLANS.  Tynon and his eligible family members shall be entitled to
participate immediately (except for any Company plan which includes or requires
a waiting period, in which event Tynon shall be entitled to participate as soon
as he is eligible under the terms of such plan), on terms no less favorable to
Tynon than the terms offered to other employees, in any group and/or executive
life, hospitalization or disability insurance plan, health program, vacation
policy, pension, profit sharing, ESOP, 401(k) and similar benefit plans
(qualified, non-qualified and supplemental) or other fringe benefits that may be
offered by the Company as approved by the Board of Directors from time to time.

--------------------------------------------------------------------------------


 
d.
HEALTH INSURANCE.  The Company shall provide Tynon and his wife, health
insurance for the time periods set forth in Section 6, below.



 
e.
PERQUISITES. The Company shall provide Tynon at least such perquisites as are
commonly provided to other executives of the Company and are commiserate with
his Appointment.



6.           TERMINATION.


 
a.
GENERAL.  Tynon’s employment hereunder shall commence on the Effective Date and
continue until the end of the term specified in section two (2) above, except
that the employment of Tynon hereunder shall terminate prior to such time in
accordance with the following:



 
i.
DEATH OR DISABILITY.  Upon Tynon’s death during the term of his employment
hereunder or, at the option of the Company, in the event of Tynon’s disability,
upon thirty (30) days notice to Tynon.



 
ii.
FOR CAUSE.  For “Cause” immediately upon written notice by the Company to
Tynon.  A termination for Cause shall mean:

 
 
(1)
the commission of an intentional act of dishonesty, fraud, misrepresentation,
misappropriation, or embezzlement by Tynon which has a material detrimental
impact on the Company;

 
 
(2)
Tynon’s unauthorized use or disclosure of any Confidential Information or trade
secrets of the Company which has a material detrimental impact on the Company;

 
 
(3)
a significant violation by Tynon of a law or regulation applicable to the
Company’s business, which has a material detrimental impact on the Company and
which the Board of the Company reasonably determines does or is reasonably
likely to cause material injury to the Company;

 
 
(4)
Tynon’s indictment of, or conviction of, or plea of nolo contendere or guilty to
a felony or any other crime which involves moral turpitude;

 
 
(5)
Tynon’s continued failure, in the reasonable discretion of the Board, to perform
the principal duties, functions and responsibilities of his position (other than
any such failure resulting from Tynon’s disability) or to follow the directives
of the Board after written notice from the Company identifying the deficiencies
in performance and a reasonable cure period of not less than thirty (30) days of
any breach capable of cure; gross negligence or willful misconduct in the
performance of Tynon’s duties; or

 
 
(6)
a material and willful breach of Tynon’s fiduciary duties to the Company.

--------------------------------------------------------------------------------


 
iii.
WITHOUT CAUSE.  Without Cause upon thirty (30) days written notice by the Board
of Directors to Tynon or upon Tynon to the Board of Directors.  If Tynon
terminates the Agreement for any reason, he shall have no liability to the
Company or its subsidiaries or affiliates as a result thereof.



 
iv.
CONSTRUCTIVE TERMINATION.  Upon Tynon’s Constructive Termination.  Constructive
Termination of Tynon’s employment with the Company will be deemed to have
occurred if Tynon terminates his employment with the Company within six (6)
months following the date on which:

 
 
(1)
the Company demotes Tynon to a lesser position, either in title or
responsibility;

 
 
(2)
the Company decreases Tynon’s pay below the highest level in effect at any time
during Tynon’s employment with the Company or reduces Tynon’s benefits below the
levels in effect during Tynon’s employment with the Company (other than as a
result of any amendment or termination of any group or other executive benefit
plan, which amendment or termination is applicable to all executives of the
Company or any inadvertent reduction in benefits that Company cures within
thirty (30) days after receiving written notice of such reduction);

 
 
(3)
the Company requires Tynon to relocate to a principal place of business more
than fifty (50) miles from the principal place of business occupied by Company
as of the date hereof (the “Company Location”) or requires Tynon to relocate to
a principal place of business, other than the Company Location, more than fifty
(50) miles from 7205 Ellsworth Road, Fort Smith, AR 72903;

 
 
(4)
the Company is subject to a Change in Control, unless Tynon accepts an
appointment or employment with a successor to the Company; or

 
 
(5)
the Company breaches any material term of this Agreement which is not cured by
the Company within ten (10) days after receiving written notice of such breach.



 
b.
OBLIGATIONS OF THE COMPANY UPON TERMINATION.  The following provisions describe
the obligations of the Company to Tynon under this Agreement upon termination of
his Appointment.  However, except as explicitly provided in this Agreement,
nothing in this Agreement shall limit or otherwise adversely affect any rights
which Tynon may have under applicable law, under any other agreement with the
Company, or under any compensation or benefit plan, program, policy or practice
of the Company.



 
i.
TERMINATION BY THE COMPANY FOR CAUSE OR RESIGNATION WITHOUT CAUSE.  In the event
this Agreement terminates by reason of the Company’s termination of Tynon’s
Appointment as President and Chief Executive Officer of the Company for Cause or
because of Tynon’s resignation Without Cause, the Company shall:

--------------------------------------------------------------------------------


 
(1)
Pay to Tynon within ten (10) days any amount of Compensation (as enumerated in
section four (4) above) earned but not yet paid; and

 
 
(2)
Provide Tynon’s health insurance as obligated in section 5(d) above, until the
end of the then current calendar month.

 
 
ii.
TERMINATION BY THE COMPANY WITHOUT CAUSE, OR CONSTRUCTIVE TERMINATION.  In the
event this Agreement terminates by reason of the Company’s termination of
Tynon’s Appointment as President and Chief Executive Officer of the Company
Without Cause or Tynon is Constructively Terminated, the Company shall:

 
 
(1)
Pay to Tynon in a lump sum within ten (10) days the remaining amount of
Compensation provided for in section four (4) above through the end of the
Period of Appointment including any minimum annual increases and bonuses and an
additional one hundred thousand dollars ($100,000);

 
 
(2)
Provide Tynon’s health insurance as obligated in section 5(d) above; and

 
 
(3)
Issue to Tynon the Incentive Shares provided for in section five (5) above at
the end of any years which remain of the Period of Appointment (or at Tynon’s
election, within thirty (30) days thereafter) the appropriate number of shares
for such period.

 
 
iii.
TERMINATION BY DEATH OR DISABILITY OR TYNON’S RESIGNATION FOR CAUSE.  In the
event this Agreement terminates by reason of Tynon’s Death or Disability or
because of Tynon’s resignation For Cause, the Company shall:

 
 
(1)
Pay to Tynon or his estate the remaining amount of Compensation provided for in
section four (4) above through the end of the Period of Appointment;

 
 
(2)
Provide Tynon’s health insurance as obligated in section 5(d) above until the
end of the Period of Appointment; and

 
 
(3)
Issue to Tynon the Incentive Shares provided for in section five (5) above at
the end of any years which remain of the Period of Appointment (or at Tynon’s
election, within thirty (30) days thereafter) the appropriate number of shares
for each year.

 
 
c.
MITIGATION.  In no event shall Tynon be obligated to seek another appointment or
employment or take any other action by way of mitigation of the amounts payable
to Tynon under any of the provisions of this Agreement.  Any severance benefits
payable to Tynon shall not be subject to reduction for any compensation received
from another appointment or employment.

--------------------------------------------------------------------------------



 
 
d.
CHANGE OF CONTROL.  For purposes of this Agreement, Change of Control shall be
deemed to have occurred (i) if more than 33% of the voting shares of the Company
are acquired by a third party in a plan of reorganization, merger and/or
consolidation or (ii) if majority voting control of the Company is acquired by
any person other than Jerry Swinford and/or Tynon.  For purposes of this
Agreement, Change in Control does not include the stock distribution as is
provided for and described in the Registration Statement the Company has on file
with the Securities and Exchange Commission (and amendments thereto) as of the
Effective Date of this Agreement.

 
7.           INDEMNIFICATION.  To the extent practical, the Company shall
maintain, for the benefit of Tynon and other executives directors and/or
officers liability insurance.  In addition, Tynon shall be indemnified by the
Company against liability as an officer and President and Chief Executive
Officer of the Company and any subsidiary or affiliate of the Company to the
maximum extent permitted by applicable law.  Tynon’s rights under this Section
shall continue so long as he may be subject to such liability, whether or not
this Agreement may have terminated.
 
8.           CONFIDENTIAL INFORMATION.
 
 
a.
ACKNOWLEDGMENT OF PROPRIETARY INTEREST.  Tynon agrees that all Confidential
Information learned by him during his employment with the Company, whether
developed by Tynon or in conjunction with others or otherwise, is and shall
remain the exclusive property of the Company.  Tynon's employment shall be
considered “work for hire” for all purposes.

 
 
b.
CONFIDENTIAL INFORMATION DEFINED.  “Confidential Information” means all
confidential and proprietary information of the Company, to the extent such
property is the property of the Company and not the property of Tynon or
another, and that is not otherwise publicly available.  “Confidential
Information” does not include the “Inventions” referenced in section eight
(8).  Without limiting the foregoing, Confidential Information includes the
following:

 
 
i.
Information derived from reports, investigations, experiments, research and work
in progress,

 
 
ii.
Methods of operation,

 
 
iii.
Marketing data,

 
 
iv.
Proprietary computer programs and codes,

 
 
v.
Drawings designs, plans and proposals,

 
 
vi.
Marketing and sales programs,

 
 
vii.
Client lists,

 
 
viii.
Historical financial information and financial projections,

 
 
ix.
Pricing formulae and policies,

 
 
x.
All other concepts, ideas, materials and information prepared or performed for
or by the Company, and

--------------------------------------------------------------------------------


 
xi.
All information related to the business, products, purchases or sales of the
Company and any of its suppliers and customers.

 

 
c.
COVENANT NOT TO DIVULGE CONFIDENTIAL INFORMATION.  The Company is entitled to
prevent the disclosure of Confidential Information.  The Company agrees to and
will provide Confidential Information to Tynon at the inception of his
employment and Tynon acknowledges and agrees that, during the course of his
employment he will be exposed to, have access to, and gain knowledge of
Confidential Information.  As a portion of the consideration for the employment
of Tynon and for the compensation being paid to him hereunder and thereafter to
hold in strict confidence and not to disclose or allow to be disclosed or made
available to any person, firm or corporation, other than to his professional
advisors (who have the obligation to maintain the confidentiality of such
information) and to persons engaged by the Company to further the business of
the Company, and not to use except in the pursuit of the business of the
Company, the Confidential Information, without the prior written consent of the
Company.

 
 
d.
RETURN OF MATERIALS.  In the event of any termination or cessation of his
employment with the Company for any reason, or request by the Company at
anytime, Tynon shall promptly deliver to the Company all documents, data and
other information derived from or otherwise pertaining to Confidential
Information.  Tynon shall not take or retain any documents or other information,
or any reproduction or excerpt thereof, containing or pertaining to any
Confidential Information.

 
9.           GENERAL
 
 
a.
NOTICES.  All notices and other communications hereunder shall be in writing or
by written telecommunication, and shall be deemed to have been duly given upon
delivery if delivered personally or via written telecommunication, or five days
after mailing if mailed by certified mail, return receipt requested or by
written telecommunication, to the relevant address set forth below, or to such
other address as either of the parties shall have furnished to the other in
writing in accordance herewith:

 
 
a.

 
If to the Company, addressed to:
If to CHARLES WAYNE TYNON addressed to:
Coil Tubing Technology Holdings, Inc.
CHARLES WAYNE TYNON
19511 Wied Road, Suite E
7205 Ellsworth Road
Spring, TX 77388
Fort Smith, AR 72903

 
Notice and communications shall be effective when actually received by the
addressee.


 
b.
WITHHOLDING.  All payments required to be made to Tynon by the Company under
this Agreement shall be subject to withholding, at the time payments are
actually made to Tynon and received by him, of such amounts, if any,  relating
to federal, state and local taxes as may required by law.

 

 
c.
TAXES.  In the event that the aggregate of all payments or benefits made or
provided to, or that may be made or provided to, Tynon under this Agreement and
under all other plans, programs and arrangements of the Company (the “Aggregate
Payment”) are determined to constitute a “parachute payment” or some other
category of payment which results in special tax treatment, Tynon and the
Company shall cooperate with each other in connection with any proceeding or
claim relating to the existence or amount of liability for the payment, and all
expenses incurred by Tynon in connection therewith shall be paid by the Company
promptly upon notice of demand from Tynon.

--------------------------------------------------------------------------------


 
d.
REIMBURSEMENT OF LEGAL EXPENSES.  In the event that Tynon is successful, whether
in mediation, arbitration or litigation, in pursuing any claim or dispute
involving Tynon’s Appointment with the Company, including any claim or dispute
relating to (a) this Agreement, (b) termination of Tynon’s Appointment with the
Company or (c) the failure or refusal of the Company to perform fully in
accordance with the terms hereof, the Company shall promptly reimburse Tynon for
all costs and expenses (including, without limitation, attorneys’ fees) relating
solely, or allocable, to such successful claim.

 
 
e.
LAW GOVERNING.  This Agreement shall be governed under the laws of the State of
Texas.

 
 
f.
SEVERABILITY.  If any provision hereof is held invalid or unenforceable by a
court of competent jurisdiction, such invalidity shall not affect the validity
or operation of any other provision and such invalid provision shall be deemed
to be severed from the Agreement.

 
 
g.
WAIVERS.  No delay or omission by either party in exercising any right, power or
privilege hereunder shall impair such right, power or privilege, nor shall any
single or partial exercise such right, power or privilege preclude any further
exercise thereof or the exercise of any other right, power or privilege.

 
 
h.
COUNTERPARTS.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one and the same document.

 
 
i.
CAPTIONS.  The captions in this Agreement are for convenience of reference only
and shall not limit or otherwise affect any of the terms of provisions hereof.

 
 
j.
REFERENCE TO AGREEMENT.  Use of the words “herein, “hereof,” “hereto,”
“hereunder” and the like in this Agreement refer to this Agreement only as a
whole and not to any particular section or subsection of this Agreement, unless
otherwise noted.

 
 
k.
SUCCESSORS.  This Agreement shall be binding on and shall inure to the benefit
of the parties hereto, their heirs, administrators, successors, and assigns.

 
 
l.
ASSIGNABILITY.  This Agreement and the rights and obligations thereunder may not
be assigned by any act of either party or by operation of law without the prior
written consent of each party.  However, the Company may fulfill its obligation
to compensate Tynon through one or more of its wholly owned subsidiaries.

 
 
m.
GENDER AND NUMBER.  The masculine gender shall be deemed to denote the feminine
or neuter genders, the singular to denote the plural, and the plural to denote
the singular, where the context so permits.

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement this 16th
day of June, 2009.
 


COIL TUBING TECHNOLOGY HOLDINGS, INC.
CHARLES WAYNE TYNON
           
By: /s/ Jerry Swinford
By: /s/ Charles Wayne Tynon
Jerry Swinford, President and Chief Executive Officer
CHARLES WAYNE TYNON, individually
   

 
 
 

 

--------------------------------------------------------------------------------

